Judge Litz has flattered the "vigorous dissent" in this suit by taking five months in which to prepare his concurring opinion (hereinafter referred to for brevity as the concurrence). He has then utterly condemned it by saying that it overlooks "admitted facts and circumstances in the case clearly establishing the fairness and reasonableness of the contract." The gravity of this charge is my apology for further comment. *Page 755 
 1
From the constant iteration in the concurrence of the statement that plaintiff is a sound business woman, I infer that her business ability is one of the "admitted facts." The circumstances of her business initiative recited in the concurrence, when fully understood, evidence loyalty and solicitude rather than financial foresight. Any inference, much less admission, of her exceptional shrewdness is distinctly disproved by the undisputed testimony of her brother, Frank Blair, that she relied on his business judgment and he looked after most of her business for her. (See Record 938, 940.)
 2
Another "admitted fact" — in the concurrence — is that plaintiff knew the "financial growth" of Mr. Williamson's fortune in 1917. The only reasons I can find in the concurrence for so postulating are (1) plaintiff said she knew then that Mr. Williamson "had a little more than any one else"; (2) N. G. Rosenfield testified that when he came to the City of Williamson in 1924 he heard that Mr. Williamson was the only millionaire there; and (3) plaintiff "was kept informed of his financial growth by his advising her of any losses or reverses in business." The record does not show what any one else had, so that expression of plaintiff is not illuminating. I withhold comment at present on how the rumor which Rosenfield heard in 1924 could have enlightened the plaintiff back in 1917. The proposition is so involved. I may refer it to Einstein. That financial losses or reverses are indices of financial growth is an entirely new theory (or should I say fact?). No wonder it took the majority five months to work it out. What a pity, what a pity, Job's comforters had not known of this philosophy! Still, it may serve a wider purpose now — it may inspirit the thousands who have been seemingly impoverished in the present depression. How wonderful it will be to inform a friend who has lost even his home because of business reverses that he has really experienced financial growth!
The concurrence deduces that plaintiff overestimated Mr. *Page 756 
Williamson's wealth in 1917. A most remarkable deduction, indeed, as the record contains no estimation whatever of his wealth by her.
 3
The concurrence treats as admitted that plaintiff's present estate (augmented by the $20,000 promised in the antenuptial contract) is worth from fifty to eighty thousand dollars. It isestablished (mark the word) that her estate is subject to a debt of $20,000 borrowed money. The concurrence does not mention this debt — de minimis concurrence non curat. But what justification is there for weighing the 1917 contract by 1929 values? Mr. Williamson paid $8,000 on January 2, 1917, for the lots he traded to plaintiff that day for her Naugatuck property. (R. 113-114.) She had notes, etc., at that time aggregating some $7,000. So it was just $15,000 which he proposed to increase to $36,000 in 1917, out of his fortune of one and a half million dollars.
 4
The concurrence parades (as more "admitted facts") the statements of witnesses Pinson, Wiles and Nunemaker, respectively, that plaintiff "seemed to thoroughly understand the transaction" of January 2, 1917, that "she seemed pleased and to understand its provisions" (the antenuptial contract), and that the statement attributed to Mr. Williamson on that occasion was "with her apparent acquiescence and approval." This parade is made despite the actual admission of each of these witnesses that as far as he could recall, the plaintiff never uttered one word on that occasion. (For this admission of Pinson, see R. 298, of Wiles see R. 614-615, and of Nunemaker see R. 584.) So, the parade is made with evidence which is clearly inadmissible, being merely the unwarranted opinions of the witnesses.
I therefore conclude that the phrase "admitted facts" means facts which the concurrence admits but not the record.
 5
The concurrence says the fact is proven (not admitted in this instance) that Mr. Williamson "entered into the marriage *Page 757 
engagement solely upon condition of the marriage settlement." That statement is based mainly if not entirely upon the indefinite expressions made at and in connection with the October conference. The marriage settlement as such was not mentioned in those expressions. The most which should arise therefrom is a bare inference that the marriage depended on the settlement. Inference is not proven fact, "but thinking makes it so." The concurrence has overlooked most potent testimony on this subject. Several weeks before the marriage Mr. Williamson's own cousin, Nancy Jane Evans, with the courage of the prophet Nathan, confronted him as follows: "You have taken the best part of that woman's (plaintiff) life, you had a chance to marry her and you wouldn't do it, now I am going to ask you to marry her or quit her. That kind of stuff (the way he and plaintiff were living) will do to live by, but it won't do to die by." And he replied that "he knowed it." (R. 337.) He was growing old and in poor health at that time. He knew he should not depart hence without tendering some reparation to plaintiff. Conscience was at work. He told William Dameron he thought he owed marriage to plaintiff. (R. 365.) So marriage to her was an installment on a debt of conscience. Under these circumstances, the concurrence cannot say without psychic power just what he would or would not have done to procure credit on that debt.
 6
The concurrence charges that plaintiff "does not seem to experience any moral qualms because of her previous improper relations" with Mr. Williamson. I shall not assume the defense of plaintiff. However, this "first stone" is purely gratuitous, as she did nothing, and said nothing whatever about those relations or about anything else which justifies this cast. The concurrence also states that the only reason she gave for preferring marriage to concubinage was fear of his son if the improper relations continued. She did say she had heard of threats against her by his son and that she would not live with Mr. Williamson in the City of Williamson *Page 758 
unless they were married. (R. 182.) And that is all she said. She was not tabulating her reasons for desiring marriage. I deplore such a biased construction of her evidence. If she had been a woman without moral qualms, and marriage had meant little to her, it is inconceivable that Mr. Williamson would have felt that he owed marriage to her. But what can the qualms of plaintiff in 1932 have to do with the performance of Mr. Williamson's legal duties in 1917? Another problem for Einstein.
 7
The concurrence brushes aside summarily all the equitable principles advanced on behalf of plaintiff, save two, which it does not mention at all: the confidential relationship arising from their illicit association, and the requirement that the woman should know or be informed of her legal marital rights. (Even concurrences have their limitations.) In ignoring these fundamental conceptions of jurisprudence the concurrence becomes merely the reflection of "the likes and the dislikes, the predilections and the prejudices, the complexes of instincts and emotions and habits and convictions which make" the personalities of its proponents. See Cardoza's "The Nature of the Judicial Process" 167. The concurrence would even put a woman "upon inquiry" when a man discusses a property settlement with her in relation to marriage. The effect of this proposal is well depicted in a discussion of Martin v. Collison, in a brief on petition to rehear the instant case:
    "The Supreme Court of Illinois has the distinction of having solemnly decided (and this Court will, if it allows this decision to stand, share that distinction) that at this stage of their courtship, and up to the time when they complete the signing of the agreement, the man may deal with the woman upon the plane of ethics upon which horse-traders are required by the law to stand. He may bring this woman whom he has chosen and who has chosen him (tentatively) for life union in the holiest and most intimate relation known to mankind, before a company of strangers where her natural sentiments, if *Page 759 
she is the right kind of a woman, will prevent her from asking questions, and there, by his non disclosure of facts which she ought to know and consider, introduce her to holy matrimony by such sharp practice as would cause the revocation of the license of a stock-jobber or street vendor."
I can close this reply in no better language than the masterly criticism in the same brief of the position assumed by the concurrence as to the October conference.
    "These parties either agreed to marry that day in October at Pond Creek or they didn't agree to anything. If they did agree to marry, and also agreed as to their property rights, they were in the confidential relation which made the harsh and inequitable bargain unenforceable in the circumstances. If they did not agree to anything, the incident has no bearing on the case. If we forget the record, we may take it either way. But we can't take it both ways, having made a contract out of nothing, go on and make it a contract between strangers, when the parties by making the contract became engaged persons. If the contract of October 1st. was the contract which was written in January, then the recital of the January contract that 'a marriage is intended to be shortly hereafter solemnized,' which conclusively shows engagement, must have been one of the terms of the October contract. The October 'contract' cannot be striped of everything except what is damaging to the plaintiff and still be identified with the January contract."
 *Page 1